DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/082680 (the “680 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is October 28, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The instant application is a reissue Application of 16/239,734 (“the ‘734 application”), filed January 4, 2019, now U.S. Patent No. 10,448,835 (“’835 Patent”), entitled “CONTACTLESS SYSTEM AND METHOD FOR ASSESSING TISSUE VIABILITY AND OTHER HEMODYNAMIC PARAMETERS.”
Based upon Applicant’s statements as set forth in the instant application and after the Examiner’s independent review of the ‘835 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘835 Patent.  Also based upon the Examiner's independent review of the ‘835 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.

II. CLAIM STATUS
The ‘835 Patent issued with claims 1-17 (“Patented Claims”). The Preliminary amendment filed 0/28/2020 with the current reissue adds claims 18-38.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-38 are pending (“Pending Claims”).


III. AMENDMENT OF 10/28/2020
The amendment to the claims filed on 10/28/2020 have been entered and considered. 

IV. CONTINUING DATA
The ‘835 Patent claims the benefit of provisional application 62/621873, filed January 25, 2018.  Because the latest possible filing date is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions of 35 USC 102, 103, and 112 apply.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION 
The reissue declaration filed 10/28/2020 is defective because the error statement is defective.  Applicant has only stated that the error is “By reason of the Patentee claiming more or less than the Patentee had a right to claim in a patent, and/or failure to appreciate the full scope 
The Examiner notes that Applicant has provide a clear intent to broaden within 2 years of the issue date of the ‘835 patent.  

Claims 1-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
V. REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-38 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-38 lack an adequate written description in that the disclosure does not specify the steps or algorithm used to determine the “other hemodynamic parameters.”  As per MPEP 2161.01 I (last paragraph), the disclosure must disclose the algorithm in sufficient detail to allow one of ordinary skill in the art to conclude that Applicant was in possession of the claimed subject matter.  At present, Applicant mentions other parameters, heart rate, resting heart rate, heart rate variability, or tissue saturation, but discloses no steps or algorithm to show how the parameters are determined.  Hence, the claims lack an adequate written description.  

Claims 1-38 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-38 are rejected in that it is unclear exactly how the invention discriminates between light (26 in figure 2) that reflects off the surface of the tissue 26 and maintains its polarization and light 14pd that has travelled into the tissue and maintained its polarization.  To a detector, it would seem that the two types of light have the same polarization and are indistinguishable.  However, the light that reflects off the surface of the tissue does not have useful information and would seem to skew the results.  Clarification is required.  

Claims 1-17, 20, and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 (line 29), claim 11 (line 24), claim 20 (line 4) and claim 32 (line 15) all refer to each sample of the reference signal.  The sample of the reference signal lacks antecedent basis.  Claims 2-10 and 12-17 are rejected as being dependent on a rejected base claim.  
VI. ART REJECTIONS
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21-31, and 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munoz US PG PUB 2016/0157725.

	As to claim 18, Munoz has a system that assesses tissue viability (see paragraph [0107]), that includes at least one light source that emits light at a predetermined wavelength that is sensitive to hemoglobin concentration associated with hemodynamic oscillations (see paragraph [0107]).   The specification defines this wavelength as 500-1000 nm (see column 4, lines 15-16).  The light emitted by the source in Munoz includes light in this wavelength range (see paragraph [0107]).  Munoz further has one or more polarizers optically coupled to the light source (paragraph [0107]).  The light of Munoz diffuses into the tissue to a predetermined depth, as all light does this.  Munoz further includes a second polarizer that rejects light that has reflected from the surface of the skin, i.e. light that has maintained its polarization, and allows light that has interacted with the tissue to pass to the detector (see paragraph [0107]).  The Examiner notes that since light that has passed into the tissue at the predetermined depth and maintained its polarization has the same polarization as light scattered from the skin surface, the detector polarizing filter would filter that light out as well.  Hence, that light that maintains the polarization is “discriminated.”  The Examiner notes that the camera of Munoz captures multiple frames of images from the tissue (see paragraph [0081]).  Furthermore, the system, has a controller to control operations (see, for example, paragraph [0099]).  The processor controls the 
	Claim 19 is rejected in that in paragraph [0108]), Munoz determines a two dimensional map to evaluate viability or other parameters.  
Claim 21 is rejected in that the oscillations are naturally occurring and hence have the claimed frequency.
Claim 22 is rejected in that the wavelengths of light, as discussed above, are in the claimed range.  
Claim 23 is rejected in that the depth that the light penetrates covers the claimed range, as the light will penetrate to multiple depths and be reflected. 
	Claim 24 is rejected in that the other parameter measured includes tissue saturation (paragraph [0108]).  The Examiner notes that the other parameters are not required, as the claim states tissue viability and/or other parameters, and therefore claim 24 is met if the reference teaches assessing viability.
	Claims 25 and 26 are rejected in that the detector includes a CCD camera or a CMOS camera (paragraph [0081]).  
	Claims 27 and 28 are rejected in that the area of skin being analyzed is a burn or wound (paragraph  [0008] and [0056]).  The Examiner notes, however, that the claim only requires that the light source be configured to emit light to a predetermined area of the skin.  The light sources Munoz is so configured, whether or not it actually does.  
	Claim 29 is rejected in that there is a filter lens included with the polarizer (paragraph [0107]).  





VII. ALLOWABLE SUBJECT MATTER
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action.
Claims 20 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-17, 20, and 32 are allowable in that none of the art averages the pixels in the region to create a raw reference signal, detrends the reference signal to create a detrended raw reference signal, performs frequency analysis on the detrended raw reference signal, identifies the frequency band of interest associated with spontaneous hemodynamic oscillations, performs an inverse FFT within the band of interest to generate a reference signal indicative of blood volume oscillations at a selected spontaneous hemodynamic oscillation, for each sample of the reference signal at a predetermined point in time, multiply the sample by each pixel of a frame at the same predetermined point in time to generate a three dimensional coordinate matrix including a plurality  of coordinate matrix frames at each point in time, and add the plurality of matrix frames at each point in time to generate a two dimensional  hemodynamic map indicative of the strength of the spontaneous hemodynamic oscillations to assess the viability of the tissue and/or the other hemodynamic parameters, as claimed.  

VIII. PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hillman et al US PG PUB 2016/0213252 teaches in figures 1 and 9 (paragraph [0128]) a similar system that rejects light that maintains its polarization and passes depolarized light to assess hemodynamic parameters. 

IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ROBERT L NASSER/            Primary Examiner, Art Unit 399

Conferees:        
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                              
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992